Citation Nr: 1642080	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

 
THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1988 to July 1988.  He had subsequent service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing was held in August 2012 by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In December 2014 the Board remanded the appeal for additional development.  

During the pendency of the appeal, in an April 2015 rating decision the RO granted service connection for tinnitus and assigned an evaluation of 10 percent effective October 20, 2009.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a right knee disability, a left knee disability secondary to the right knee disability, and a low back disability based on aggravation.  Service treatment records show that during active duty for training in June 1988, the Veteran was seen complaints of a strain to the right knee for six days.  On examination, the assessment was strain to lateral collateral ligament of the right knee while running.  for complaints of right knee pain for three weeks secondary to running on the side of a hill.  He was seen for follow-up two weeks later, and the assessment was the same.  He was sent for physical therapy.  He reported to the physical therapist that he had had right knee pain for three weeks secondary to running on the side of a hill.  On examination, the assessment was iliotibial band syndrome.  In July 1988, he was seen again for right knee pain, and the assessment was iliotibial band syndrome.  On an August 1991 quadrennial examination report, the Veteran indicated a history of a "trick" or locked knee, and the examiner noted that he had strained his right knee in 1988 and was treated but that "the problem persists with running."  Clinical evaluation of the lower extremities was normal.

The evidence shows that the Veteran strained his back at work when he was rear-ended while driving a bus in 1986.  The service treatment records also document several industrial back injuries for which the Veteran received workers compensation, including in October 1993.  

The Veteran was afforded a VA examination for his right knee in May 2010 and his back in June 2010.  The Board notes that the diagnosis pertaining to the right knee in May 2010 was the same diagnosis given in service in 1988, i.e., iliotibial band syndrome.  The Board determined that the opinions given in these reports were inadequate because neither examiner supported the opinion with a rationale.  Accordingly, in December 2014 the Board remanded the claims for additional development, including obtaining a new examination.

A VA examiner in March 2015 diagnosed lumbosacral strain and noted a history of remote back strain in 1994.  The examiner, in essence, opined that due to remoteness and lack of nexus, any relationship of current symptoms due to service complaints was speculative.  Similarly, the examiner diagnosed right knee strain and stated that due to lack of nexus any relationship between the current right knee disorder and a remote injury was speculative.

The March 2015 VA examiner's opinions are inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided).

First, the December 2014 Board remand instructed the AOJ to obtain a medical opinion as to whether the Veteran's claimed low back disability clearly and unmistakably pre-existed service and, if so, whether the disability was aggravated in active service.  The examiner did not address this question.  The Board also requested an opinion as to whether any left knee disability diagnosed during the pendency of the claim was incurred in service or secondary to a right knee disability.  The requested opinion was not provided.  Because substantial compliance with the terms of the Board's December 2014 remand was not attained, a remand is required for another effort to comply with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Second, the VA examiner stated that he was unable to provide the requested opinions because due to remoteness and lack of nexus any relationship of current symptoms to service complaints was speculative.  An examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  As the examiner did not provide adequate reason why the requested opinions could not be rendered without resorting to speculation, additional VA examination with medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) with a different examiner than the one who conducted the March 2015 VA examination, if possible, to determine whether the Veteran's claimed lumbar spine disability and bilateral knee disorders are related to service.  The claims folder must be made available to the examiner(s) for review before the examination.  All indicated tests should be done and all findings must be reported in detail.  Following review of the claims file, the examiner(s) must address the following:

a) For any low back disability diagnosed during the pendency of the claim, opine whether the disorder clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably aggravated (underwent a permanent increase in disability) in active service beyond the normal progression of the disease.

If the Veteran's current low back disability did not clearly and unmistakably pre-exist service or was clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current low back disability is related to his service, to include his active duty or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

b) For any right knee disability diagnosed during the pendency of the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the right knee disability is the result of the Veteran's service, to include his active duty or any period of ACDUTRA or INACDUTRA.  The examiner must address the in-service treatment and diagnoses related to the right knee as documented in the service treatment records.  

The examiner should note that the diagnosis for the right knee disorder in June 1988 while the Veteran was on active duty for training was iliotibial band syndrome and that was the same diagnosis given by the VA examiner in June 2010.  The examiner should specifically address whether it is as least as likely as not that the Veteran's current knee disorder or disorders, to include iliotibial band syndrome, is the same disorder that he had in service in June 1988 or whether it is at least as likely as not that his current right knee disorder is the result of the knee injury he sustained in 1988.

c) For any left knee disability diagnosed during the pendency of the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the left knee disability is the result of the Veteran's service, to include his active duty or any period of ACDUTRA or INACDUTRA.

In the alternative, for any left knee disability diagnosed during the pendency of the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the left knee disability was caused or aggravated (chronically worsened beyond normal progression) by a right knee disability.  If it is aggravated by the right knee disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.

The examiner(s) should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.  The examiner(s) must indicate whether any further information or testing is necessary to make a determination.  The examiner(s) must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner(s).  If additional information is needed prior to rendering an opinion, the examiner(s) should specify what is required.

2.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

3.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




